DETAILED ACTION
This non-final Office action is responsive to amendments filed January 11th, 2021. Claims 1 and 12 have been amended. Claims 1-3, 5-14, and 16-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is withdrawn based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by using a comparison of yield values to a calculated least significant difference value and planting location data to select a particular target hybrid seed for a particular planting location into the practical application of controlling an agricultural machine to plant the selected target hybrid seed at the particular planting location (with reference to the PEG 2019). These features are applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
With regard to the limitations of claims 1-3, 5-14, and 16-22, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 1/11/21, with respect to the 35 USC 101 rejection of claims 1-3, 5-14, and 16-22 have been fully considered and are persuasive.  The rejection of 10/9/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 1/11/21 have been fully considered but they are not persuasive. 
On pages 12-14 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically, on pages 12-13, Applicant argues that prior art Jump (U.S 2015/0278967 A1) reference in Paragraph 0029 contrasts the amended claim limitation. Examiner argues that this is an amended claim limitation and cites Anderson Jr. (U.S 2014/0108060 A1) to address a range of yield values that are within the calculated least significance value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S 2017/0105335 A1) in view of Ethington (U.S 2016/0073573 A1) in view of Basso (U.S 2018/0181893 A1) in view of Anderson Jr. (U.S 2014/0108060 A1) in view of Aldor-Noiman (U.S 2017/0228475 A1).
Claim 1
Regarding Claim 1, Xu discloses the following: 
A computer-implemented method comprising [see at least Paragraph 0031 for reference to a computer system and computer-implemented techniques for 
by an agricultural intelligence computer system, determining one or more agricultural data records that represent crop seed data describing seed and yield properties of one or more hybrid seeds [see at least Paragraph 0031 for reference to a server computer system that is configured and programmed to receive over a digital communication network; Paragraph 0031 for reference to the digitally programmed seeding query logic, the computer system receives planting parameters including hybrid seed type and sowing row width as well as regression models that model the relationship between plant yield and seeding rate] 
first field geo-location data for one or more current agricultural fields where the one or more hybrid seeds were planted [see at least Paragraph 0109 for reference to field data including specific hybrid seed identifiers, proposed sowing row width for the specific hybrid seed, geo-location of the user’s field, soil properties, etc.; Paragraph 110 for reference to the field manager computing device sending field data including boundaries of the field, the types of hybrid seed planted, sowing row width, and other crop and field related information] 
by the agricultural intelligence computer system, determining second geo-location data for one or more target fields where hybrid seeds are to be planted [see at least Paragraph 0031 for reference to a server computer system that is configured and programmed to receive over a digital communication network; Paragraph 0050 for reference to Figure 9 displaying an in progress update to a target yield value for the second field; Paragraph 0115 for reference to the field data repository 
by the agricultural intelligence computer system generating a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds from the one or more agricultural data records [see at least Paragraph 0060 for reference to the account-fields-data-ingestion sharing instructions which receives, translates, and ingests field data; Examiner notes account-fields-data-ingestion-sharing instructions as hybrid seed normalization instructions; Paragraph 0111 for reference to the seeding model including a dataset of measured data points including but not limited to, seeding rate and plant yield within a field] 
While Xu discloses the above limitations, it does not disclose the use of probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. 
However, Ethington discloses the following: 
by the agricultural intelligence computer system, generating a dataset of success probability scores, which describe a probability of a successful yield as a probability of success value on the one or more target fields, for each of the one or more hybrid seeds based upon the dataset of hybrid seed properties and the second geo-location data for the one or more target fields [see at least Paragraph 0061 for reference to the planting advisor module receiving and processing the sets of data points to simulate possible yield potentials; Examiner notes planting 
by the agricultural intelligence computer system, generating a target success yield group made up of a subset of the one or more hybrid seeds and the probability of success value associated with each of the subset of the one or more hybrid seeds that describes hybrid seeds that will produce a recommended yield estimate on the one or more target fields, based upon the dataset of success probability scores for each of the hybrid seeds and a configured successful yield threshold [see at least Paragraph 0061 for reference to the planting advisor module receiving and processing the sets of data points to simulate possible yield potentials; Examiner notes planting advisor module as generation instructions; Paragraph 0063 for reference to the planting advisor providing a graph of estimated yield against planting date for recommended seed characteristics which are recommended based on any of the maximum yield at any planting date, the maximum average yield across a set of planting dates, or the earliest harvesting date; Examiner notes maximum yield as success yield] 


While the combination of Xu and Ethington discloses the limitations above, it does not disclose the generation of a representative yield value for hybrid sees in the subset of the one or more hybrid seeds for a particular growth cycle year by calculating for each respective hybrid seed in the subset of the one or more hybrid seeds, an average historical yield value from historical yield values for the particular growth cycle year observed from a set of agricultural fields. It also does not disclose the particular growth cycle year corresponding to a number of years the respective hybrid seed has been planted on each of the set of agricultural fields based on the historical agricultural data. However, Basso discloses the following:  
by the agricultural intelligence computer system, generating a dataset of hybrid seed properties that describe a representative yield value for a particular growth cycle year, which represents a particular number of consecutive years a particular hybrid seed has been planted on a particular field, and an environmental classification for each hybrid seed of the one or more hybrid seeds from the one or more agricultural data records, wherein the representative yield value is calculated as an average historical yield value from historical yield values representing the same particular growth cycle year observed from a set of agricultural fields [see at least Paragraph 0047 for reference to the historical yield data for the field including data from the actual field being modeled representing at least 1, 2, 3, 4, 5, 6, 7, 10, 20, or 30 years and/or up to 2, 4, 6, 8, 10, 20, 30, 40, or 50 years of historical yield data in which the data spans the period immediately prior to the current growing season and extends backward over a continuous time span; Paragraph 0048 for reference to the historical yield crop data being based on the same crop/plant/cultivar or different plants to be planted in the upcoming growing season; Figure 5 and related text regarding the crop model displaying model simulated crop yields with actual measured crop yields for maize, wheat, and soybean crops over 5 years]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the yield value generation of Basso. Doing so would provide the owner of the yield generated land information to determine whether cultivation of the land for agricultural production is worthwhile and proceed with land preparation and cultivation accordingly, as stated by Basso (Paragraph 0040).

While the combination of Xu, Ethington, and Basso disclose the limitations above, they do not disclose in response to the agricultural intelligence computer system determining that a difference between yield values of the one of more hybrid seeds and a calculated mean yield exceeds a threshold that comprises a calculated least significant difference value and a range of yield values that are within the calculated least significant difference value.
However, Anderson Jr. discloses the following:
in response to the agricultural intelligence computer system determining that a difference between yield values of the one of more hybrid seeds and a calculated mean yield exceeds a threshold that comprises a calculated least significant difference value and a range of yield values that are within the calculated least significant difference value [see at least Paragraph 0042 for reference to the system determining if the yield of the transgenic crop fell within a predetermined acceptable yield range as determined by direct yield measurements or yield values estimated by yield monitors or remote sensing techniques; Paragraph 0045 for reference to the measuring of the distributional properties of the observed traited versus non-traited yield differences; Paragraph 0051 for reference to the distributional properties of yield differences (i.e. the mean and standard deviation of the differences) being considered when performing empirical analysis of crop yield; Figure 4A and related text regarding item 20 ‘Measure Distribution of Yield Differences’]
Before the effective filing date, it would have been obvious to one ordinary skill in the art to modify the hybrid seed system to include the difference in yield values of Anderson Jr. Doing so would provide a method to properly evaluate, in shorter time frames, the risks associated with producing transgenic crops, as stated by Anderson Jr (Paragraph 0007). 

While the combination of Xu, Ethington, Basso, and Anderson Jr. disclose the limitations above, they do not disclose by the agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more targets fields.

by the agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more targets fields [see at least Paragraph 0054 for reference to application controller being programmed to receive one or more scripts to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system; Paragraph 0083 for reference to the application controller being programmed to control and operating parameter of a vehicle such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements; Paragraph 0087 for reference to sensors being used with any moving vehicle or apparatus of the type including kinematic sensors and position sensors wherein position sensors comprise GPS receivers or transceivers, or Wi-Fi based position or mapping apps that are programmed to determine location based upon nearby Wi-Fi hotspots] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the operating parameter modification and agricultural equipment configuration of Aldor-Noiman. Doing so would allow data produced in the resulting model to be displayed on display devices of computer system used to control the crop planting, fertilizing, and harvesting, as stated by Aldor-Noiman (Paragraph 0241). 

While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 2, Xu discloses the following:
field geo- location data includes observed relative maturity for the one or more hybrid seeds at the one or more agricultural fields [see at least Paragraph 0035 for reference to field data including planting data (for example, planting date, seed type, relative maturity of planting seed, etc. ]
Claim 3
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 3, Xu discloses the following: 
the crop seed data includes at least one of: historical yield values, harvest time information, or relative maturity information for the one or more hybrid seeds at one or more agricultural fields [see at least Paragraph 0035 for reference to the field data including harvest data (for example, harvest date, expected yield, actual yield, and previous growing season information)] 
Claim 10
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the configured successful yield threshold being configured as greater than a calculated range of average yield of hybrid seeds for the one or more target fields. 
Regarding Claim 10, Ethington discloses the following: 
the configured successful yield threshold is a configured yield value that is greater than a calculated range of average yield of hybrid seeds for the one or more target fields [see at least Paragraph 0063 for reference to the recommended seed 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu with the configured successful yield threshold of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022).
Claim 12
Regarding Claim 12, Xu discloses the following:
A server computer system comprising [see at least Paragraph 0031 for reference to a computer system and computer-implemented techniques for determining and presenting improved seeding rate recommendations for sowing hybrid seeds in a field]  
one or more processors [see at least Paragraph 0053 for reference to the server computer system being implemented using two or more processors, cores, clusters, or instances of physical machines] 
one or more non-transitory computer-readable storage media storing instructions which, when executed using the one or more processors, cause the one or more processors to perform
by an agricultural intelligence computer system, determining one or more agricultural data records that represent crop seed data describing seed and yield properties of one or more hybrid seeds [see at least Paragraph 0031 for reference to a server computer system that is configured and programmed to receive over a digital communication network; Paragraph 0031 for reference to the digitally programmed seeding query logic, the computer system receives planting parameters including hybrid seed type and sowing row width as well as regression models that model the relationship between plant yield and seeding rate]  
first field geo-location data for one or more current agricultural fields where the one or more hybrid seeds were planted [see at least Paragraph 0109 for reference to field data including specific hybrid seed identifiers, proposed sowing row width for the specific hybrid seed, geo-location of the user’s field, soil properties, etc.; Paragraph 110 for reference to the field manager computing device sending field data including boundaries of the field, the types of hybrid seed planted, sowing row width, and other crop and field related information] 
by the agricultural intelligence computer system, determining second geo-location data for one or more target fields where hybrid seeds are to be planted
by the agricultural intelligence computer system generating a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds from the one or more agricultural data records [see at least Paragraph 0060 for reference to the account-fields-data-ingestion sharing instructions which receives, translates, and ingests field data; Examiner notes account-fields-data-ingestion-sharing instructions as hybrid seed normalization instructions; Paragraph 0111 for reference to the seeding model including a dataset of measured data points including but not limited to, seeding rate and plant yield within a field]
While Xu discloses the above limitations, it does not disclose the use of probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields.
However, Ethington discloses the following: 
by the agricultural intelligence computer system, generating a dataset of success probability scores, which describe a probability of a successful yield as a probability of success value on the one or more target fields, for each of the one or more hybrid seeds based upon the dataset of hybrid seed properties and the second geo-location data for the one or more target fields [see at least Paragraph 0061 for reference to the planting advisor module receiving and processing the sets of data points to simulate possible yield potentials; Examiner notes planting advisor module as generation instructions; Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date 
by the agricultural intelligence computer system, generating a target success yield group made up of a subset of the one or more hybrid seeds and the probability of success value associated with each of the subset of the one or more hybrid seeds that describes hybrid seeds that will produce a recommended yield estimate on the one or more target fields, based upon the dataset of success probability scores for each of the hybrid seeds and a configured successful yield threshold [see at least Paragraph 0061 for reference to the planting advisor module receiving and processing the sets of data points to simulate possible yield potentials; Examiner notes planting advisor module as generation instructions; Paragraph 0063 for reference to the planting advisor providing a graph of estimated yield against planting date for recommended seed characteristics which are recommended based on any of the maximum yield at any planting date, the maximum average yield across a set of planting dates, or the earliest harvesting date; Examiner notes maximum yield as success yield]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu with the generation of both probability of 

While the combination of Xu and Ethington discloses the limitations above, it does not disclose the generation of a representative yield value for hybrid sees in the subset of the one or more hybrid seeds for a particular growth cycle year by calculating for each respective hybrid seed in the subset of the one or more hybrid seeds, an average historical yield value from historical yield values for the particular growth cycle year observed from a set of agricultural fields. It also does not disclose the particular growth cycle year corresponding to a number of years the respective hybrid seed has been planted on each of the set of agricultural fields based on the historical agricultural data. However, Basso discloses the following:
by the agricultural intelligence computer system, generating a dataset of hybrid seed properties that describe a representative yield value for a particular growth cycle year, which represents a particular number of consecutive years a particular hybrid seed has been planted on a particular field, and an environmental classification for each hybrid seed of the one or more hybrid seeds from the one or more agricultural data records, wherein the representative yield value is calculated as an average historical yield value from historical yield values representing the same particular growth cycle year observed from a set of agricultural fields [see at least Paragraph 0047 for reference to the historical yield data for the field including data from the actual field being modeled representing 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the yield value generation of Basso. Doing so would provide the owner of the yield generated land information to determine whether cultivation of the land for agricultural production is worthwhile and proceed with land preparation and cultivation accordingly, as stated by Basso (Paragraph 0040).

While the combination of Xu, Ethington, and Basso disclose the limitations above, they do not disclose in response to the agricultural intelligence computer system determining that a difference between yield values of the one of more hybrid seeds and a calculated mean yield exceeds a threshold that comprises a calculated least significant difference value and a range of yield values that are within the calculated least significant difference value.
However, Anderson Jr. discloses the following:
in response to the agricultural intelligence computer system determining that a difference between yield values of the one of more hybrid seeds and a calculated mean yield exceeds a threshold that comprises a calculated least significant difference value and a range of yield values that are within the calculated least significant difference value [see at least Paragraph 0042 for reference to the system determining if the yield of the transgenic crop fell within a predetermined acceptable yield range as determined by direct yield measurements or yield values estimated by yield monitors or remote sensing techniques; Paragraph 0045 for reference to the measuring of the distributional properties of the observed traited versus non-traited yield differences; Paragraph 0051 for reference to the distributional properties of yield differences (i.e. the mean and standard deviation of the differences) being considered when performing empirical analysis of crop yield; Figure 4A and related text regarding item 20 ‘Measure Distribution of Yield Differences’]
Before the effective filing date, it would have been obvious to one ordinary skill in the art to modify the hybrid seed system to include the difference in yield values of Anderson Jr. Doing so would provide a method to properly evaluate, in shorter time frames, the risks associated with producing transgenic crops, as stated by Anderson Jr (Paragraph 0007). 

While the combination of Xu, Ethington, Basso, and Anderson Jr. disclose the limitations above, they do not disclose by the agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more targets fields.
However, Aldor-Noiman discloses the following:
by the agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more targets fields [see at least Paragraph 0054 for reference to application controller being programmed to receive one or more scripts to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system; Paragraph 0083 for reference to the application controller being programmed to control and operating parameter of a vehicle such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements; Paragraph 0087 for reference to sensors being used with any moving vehicle or apparatus of the type including kinematic sensors and position sensors wherein position sensors comprise GPS receivers or transceivers, or Wi-Fi based position or mapping apps that are programmed to determine location based upon nearby Wi-Fi hotspots] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the operating parameter modification and agricultural equipment configuration of Aldor-Noiman. Doing so would allow data produced in the resulting model to be displayed on display devices of computer system used to control the crop planting, fertilizing, and harvesting, as stated by Aldor-Noiman (Paragraph 0241).
Claim 13
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 13, Xu discloses the following:
field geo-location data includes observed relative maturity for the one or more hybrid seeds at the one or more agricultural fields [see at least Paragraph 0035 for reference to field data including planting data (for example, planting date, seed type, relative maturity of planting seed, etc. ]
Claim 14
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 14, Xu discloses the following:
the crop seed data includes at least one of: historical yield values, harvest time information, or relative maturity information for the one or more hybrid seeds at one or more agricultural fields [see at least Paragraph 0035 for reference to the field data including harvest data (for example, harvest date, expected yield, actual yield, and previous growing season information)]
Claim 21
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the configured successful yield threshold being configured as greater than a calculated range of average yield of hybrid seeds for the one or more target fields. 
Regarding Claim 10, Ethington discloses the following:
the configured successful yield threshold is a configured yield value that is greater than a calculated range of average yield of hybrid seeds for the one or more target fields [see at least Paragraph 0063 for reference to the recommended seed characteristic being recommended based on the maximum yield or the maximum 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu with the configured successful yield threshold of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022).


Claims 5-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S 2017/0105335 A1) in view of Ethington (U.S 2016/0073573 A1) in view of Basso (U.S 2018/0181893 A1) in view of Anderson Jr. (U.S 2014/0108060 A1) in view of Aldor-Noiman (U.S 2017/0228475 A1), as applied in claims 1 and 12, in view of Avey (U.S 2006/0282228 A1).
Claim 5
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 5, Xu discloses the following: 
generating the dataset of hybrid seed properties that describe the representative yield value and the environmental classification for each hybrid seed of the one or more hybrid seeds further comprises [see at least Paragraph 0111 for reference to the seeding model including a dataset of measured data points including but not limited to, seeding rate and plant yield within a field] 

However, Avey discloses the following: 
calculating environmental classification values for each of the environmental classifications based upon observed relative maturity of the one or more hybrid seeds previously planted at the one or more agricultural [see at least Paragraph 0080 for reference to the occurrence probabilities and frequency of the classifications being assigned to each geographic location; Figure 6 and related text regarding the bar graph displaying the frequency for each environmental class; Paragraph 0058 for reference to performance data including relative maturity of the hybrid seeds] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include environmental classification calculations of Avey. Doing so would contradict the industry-wide approach to product production in hybrid selection by including historic yield calculations and environmental date which would provide a more indicative look at future hybrid performance and provide a full assessment of the relevance of this information, as stated in Avey (Paragraph 0003).   
Claim 6
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 6, Xu discloses the following: 
performing logistic regression modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Figure 6 step 604 for reference to the linear regression model for each Test Field dataset; Paragraph 0031 for reference to each seeding model containing a regression model that models the relationship between plant yield and seeding rate; Paragraph 0137 for reference to the seeding model logic creating linear regression models for each test field dataset in which a linear relationship is defined between average yield per plant and the population density of plants; Examiner notes the use of normal distribution of corn yield as normalized yield values] 
While Xu discloses the above limitations, it does not disclose the generation of the dataset of success probability scores for each of the hybrid seeds. 
Hlowever, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022).   

While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 
Regarding Claim 7, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022). 

While Ethington discloses the above limitation, it does not disclose performing random forest modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing random forest modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0064 for reference to the growth curve displaying in-situ crop growth being a random forest model; Figure 9 and related text regarding the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing random forest modeling of Shriver. The use of random forest modelling as a method variant leveraging machine learning model can have comparable or better accuracy and/or precision than methods of leveraging shape models, as stated in Shriver (Paragraph 0023). 
Claim 8
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 
Regarding Claim 8, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including 

While Ethington discloses the above limitation, it does not disclose performing support vector machine modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing support vector machine modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0027 for reference to each module being able to implement a kernel method (e.g., a support vector machine) to update field measurement data; Paragraph 0055 for reference to measurement values being calculated based on the normalized measurement value for the geographic region based on the normalized measurement value for a single crop type]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing support vector machine modeling of Shriver. The use of support vector machine modelling as a method variant leveraging machine learning model can have comparable or better accuracy and/or precision than methods of leveraging shape models, as stated in Shriver (Paragraph 0023).  
Claim 9
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 

generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022). 

While Ethington discloses the above limitation, it does not disclose performing gradient boosting machine modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing gradient boosting machine modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0027 for reference to each module being able to implement an ensemble method (e.g., boosting, boostrapped aggregation, Adaboost, stacked generalization, gradient boosting machine method, random forest method, etc.) to update field measurement data; Paragraph 0055 for reference to measurement values being calculated based on the normalized 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing gradient boosting machine modeling of Shriver. The use of gradient boosting machine modelling as a method variant leveraging machine learning model can have comparable or better accuracy and/or precision than methods of leveraging shape models, as stated in Shriver (Paragraph 0023). 
Claim 16
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 16, Xu discloses the following: 
generating the dataset of hybrid seed properties that describe the representative yield value and the environmental classification for each hybrid seed of the one or more hybrid seeds further comprises [see at least Paragraph 0111 for reference to the seeding model including a dataset of measured data points including but not limited to, seeding rate and plant yield within a field] 
While Xu discloses the above limitation, it does not disclose the calculation of environmental classifications based on observed relative maturity of the one or more hybrid seeds previously planted on the agriculture. 
However, Avey discloses the following: 
calculating environmental classification values for each of the environmental classifications based upon observed relative maturity of the one or more hybrid seeds previously planted at the one or more agricultural [see at least Paragraph 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include environmental classification calculations of Avey. Doing so would contradict the industry-wide approach to product production in hybrid selection by including historic yield calculations and environmental date which would provide a more indicative look at future hybrid performance and provide a full assessment of the relevance of this information, as stated in Avey (Paragraph 0003).  
Claim 17
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 17, Xu discloses the following: 
performing linear regression modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Figure 6 step 604 for reference to the linear regression model for each Test Field dataset; Paragraph 0031 for reference to each seeding model containing a regression model that models the relationship between plant yield and seeding rate; Paragraph 0137 for reference to the seeding model logic creating linear regression models for each test field dataset in which a linear relationship is defined between average yield per plant and the population density of plants; 
While Xu discloses the above limitations, it does not disclose the generation of the dataset of success probability scores for each of the hybrid seeds. 
However, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022).  
Claim 18
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 
Regarding Claim 18, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022). 

While Ethington discloses the above limitation, it does not disclose performing random forest modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing random forest modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0064 for reference to the growth curve displaying in-situ crop growth being a random forest model; Figure 9 and related text regarding the random forest model; Paragraph 0055 for reference to measurement values being calculated based on the normalized measurement value for the geographic region based on the normalized measurement value for a single crop type]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing random forest modeling of Shriver. The use of random forest modelling as a method variant leveraging machine learning model can have comparable or better accuracy 
Claim 19
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 
Regarding Claim 19, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu to include the generation of probability scores of Ethington. Doing so would help a grower to predict key agricultural outcome including crop yield, energy usage, cost and resource utilization, and farm profitability as stated by Ethington (Paragraph 0022). 

While Ethington discloses the above limitation, it does not disclose performing support vector machine modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing support vector machine modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0027 for reference to each module being able to implement a kernel method (e.g., a support vector machine) to update field measurement data; Paragraph 0055 for reference to measurement values being calculated based on the normalized measurement value for the geographic region based on the normalized measurement value for a single crop type]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing support vector machine modeling of Shriver. The use of support vector machine modelling as a method variant leveraging machine learning model can have comparable or better accuracy and/or precision than methods of leveraging shape models, as stated in Shriver (Paragraph 0023).  
Claim 20
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, Xu does not disclose the generation of a dataset of success probability scores for each of the one or more hybrid seeds. 
Regarding Claim 20, Ethington discloses the following: 
generating the dataset of success probability scores for each of the one or more hybrid seeds comprises [see at least Paragraph 0061 for reference to the planting advisor module calculating possible yield potentials for each planting date and displays each date to the user on a user device in which the recommendations include recommended planting date, projected yield] 


While Ethington discloses the above limitation, it does not disclose performing gradient boosting machine modelling on the yield values and environmental classification values for each of the hybrid seeds. 
However, Shriver discloses the following: 
performing gradient boosting machine modelling on the normalized yield values and the environmental classification values for each of the one or more hybrid seeds [see at least Paragraph 0027 for reference to each module being able to implement an ensemble method (e.g., boosting, boostrapped aggregation, Adaboost, stacked generalization, gradient boosting machine method, random forest method, etc.) to update field measurement data; Paragraph 0055 for reference to measurement values being calculated based on the normalized measurement value for the geographic region based on the normalized measurement value for a single crop type] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the generation of success probability on Ethington to include performing gradient boosting machine modeling of Shriver. The use of gradient boosting machine modelling as a method variant leveraging machine learning model can have comparable .  

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S 2017/0105335 A1) in view of Ethington (U.S 2016/0073573 A1) in view of Basso (U.S 2018/0181893 A1) in view of Anderson Jr. (U.S 2014/0108060 A1) in view of Aldor-Noiman (U.S 2017/0228475 A1), as applied in claims 1 and 12, in view of Brown (U.S 2015/0248720 A1).
Claim 11
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 11, Xu discloses the following: 
displaying the target success yield group of the subset of the one or more hybrid seeds comprises [see at least Figure 9 and related text regarding the spreadsheet view for data entry including the target yield value for the corresponding field data; Paragraph 0050 for reference to the display allowing users to create and edit information for one or more fields] 
While Xu discloses the above limitation, it does not disclose the sorting of the subset of the hybrid seeds by probability of success value in descending order and displaying the sorted subset. 
However, Brown discloses the following: 
sorting the subset of the probability of success value in descending order [see at least Paragraph 0014 for reference to the recommendation engine sorting the items corresponding to the second group in descending order based on 
displaying the sorted subset [see at least Figure 1D for the user display that showcases the itemized list with the probability scores; Paragraph 0051 for reference to the system includes the recommendation engine cooperating with the processor to recommend the item with the highest probability score to the user] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu with the sorting and displaying capability of Brown. Doing so would generate accurate recommendations, in-line with the preferences of a user, as stated in Brown (Paragraph 0029). The ability to generate accurate recommendations could assist growers in determining which types of corn plants produce different yields based on population density. The hybrid see type may affect the relationship between seeding rate and yield, as stated in Xu (Paragraph 0004).   
Claim 22
While the combination of Xu, Ethington, Basso, Anderson Jr., and Aldor-Noiman disclose the limitations above, regarding Claim 22, Xu discloses the following: 
displaying the target success yield group of the subset of the one or more hybrid seeds comprises [see at least Figure 9 and related text regarding the spreadsheet view for data entry including the target yield value for the corresponding field data; Paragraph 0050 for reference to the display allowing users to create and edit information for one or more fields] 

However, Brown discloses the following: 
sorting the subset of the probability of success value in descending order [see at least Paragraph 0014 for reference to the recommendation engine sorting the items corresponding to the second group in descending order based on corresponding probability scores; Examiner notes the probability scores as analogous to the probability of success scores found in Ethington] 
displaying the sorted subset [see at least Figure 1D for the user display that showcases the itemized list with the probability scores; Paragraph 0051 for reference to the system includes the recommendation engine cooperating with the processor to recommend the item with the highest probability score to the user] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the hybrid seed system of Xu with the sorting and displaying capability of Brown. Doing so would generate accurate recommendations, in-line with the preferences of a user, as stated in Brown (Paragraph 0029). The ability to generate accurate recommendations could assist growers in determining which types of corn plants produce different yields based on population density. The hybrid see type may affect the relationship between seeding rate and yield, as stated in Xu (Paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20070174095 A1
McComb; Shawn James et al.
System and method for evaluating risk associated with a crop insurance policy
US 20170270446 A1
Starr; Daryl B. et al.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES FOR DETERMINING YIELD LIMITS
US 20020091458 A1
Moore, Mark Ramon
Yield mapping


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683